Citation Nr: 1129306	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  10-16 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date for the grant of a total rating based on individual unemployability (TDIU) prior to April 29, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to April 1996.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2011, the Veteran presented testimony at a personal hearing conducted at the Waco RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In October 2009, the Veteran submitted a statement wherein he wrote "I feel I am entitled to an increase in benefits for left ankle and bipolar with depression and anxiety disorder based on information you supplied to me."  The issues of entitlement to increased ratings for service-connected Achilles tendon injury with limited motion of the left ankle and bipolar disorder with mental disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran met the percentage requirements under 38 C.F.R. § 4.16(a) for TDIU on October 18, 2004.


CONCLUSION OF LAW

The requirements for an effective date of October 18, 2004, for the grant of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Veteran is challenging the initial effective date assigned following the grant of TDIU.  In this regard, once the TDIU was granted and an effective date was assigned, the claim was substantiated, and additional 5103(a) notice was not required.  See VAOPGCPREC 8-03 (December 22, 2003); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that was provided to the Veteran in June 2009 before TDIU was granted in the December 2009 rating decision was legally sufficient, VA's duty to notify in this case has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available VA medical records and all relevant private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran was also provided with an April 2010 statement of the case (SOC) and June 2010 and January 2011 supplemental statements of the case (SSOCs) which provided him with the laws and regulations that pertain to his claim.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied.  


LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

A claim for TDIU is an application for increased compensation within the meaning of the statute because the claimant is attempting to show that his service-connected disability has worsened.  Wood v. Derwinski, 1Vet. App., 267, 269 (1991).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that October 18, 2004, is the correct date for the grant of TDIU.  On October 18, 2004, VA received a statement from the Veteran wherein he indicated that he was treated and diagnosed with depression and anxiety and recently was diagnosed with these conditions again and wished to apply for benefits.  He also stated "also please expedite any processes that are possible due to I am not working and would gratefully appreciate any help possible."  An April 2009 rating decision granted service connection for bipolar disorder with mental disorder, not otherwise specified and assigned an effective date of October 18, 2004.  In April 2009, the Veteran submitted a statement requesting entitlement to an increased rating based on individual unemployability.  Later that same month, VA received a Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  TDIU was granted in a December 2009 rating decision and the Veteran filed a notice of disagreement (NOD) in January 2010.  The Veteran stated that at the very least his effective date should be November 1, 2004.

The Board finds the October 18, 2004 statement wherein the Veteran reported that he was not working read in conjunction with his claim for service connection for depression and anxiety to be an informal claim for TDIU.  The Board also notes that effective October 18, 2004, the Veteran met the schedular requirements for a TDIU as he had a combined rating of 70 percent and after considering the bilateral factor for the service-connected lower extremity disabilities, one disability was at least 40 percent.  38 C.F.R. § 4.16(a).  

In sum, VA received the Veteran's informal claim for TDIU on October 18, 2004.  Additionally, the Veteran met the schedular criteria for TDIU on that date as well.  38 C.F.R. § 4.16(a).  In this case, the effective date for the award of TDIU should be October 18, 2004 as that is the earliest date the Veteran's application was received and because it also coincides to the date he met the schedular requirements for TDIU.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  







ORDER

Entitlement to an effective date of October 18, 2004 for the grant of a TDIU is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


